DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 11-16 are being treated on the merits.
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract repeats the title and exceeds 150 words.  In addition, the abstract recites phrases which can be implied, such as "is disclosed", "The disclosed method", "nozzles 206" and other elements each followed by a reference numeral associated with the detailed description and the drawings.
Claim Objections 
Claims 11 and 16 are objected to because of the following informalities:
In claim 11, a plurality of continuous texts appear to be broken into different lines separated by line indents without any particular reason.  Such texts include "one or more" in line 2 and "chambers (202)" in line 3, "the chamber (202)" in line 6 and "(202)…" in line 7, and "the lumps" in line 8 and "(210)…" in line 9;
In claim 16, line 3, "the lumps of fibre material" appears to read "lumps of a fibre material" as it is the first time the limitation is positively recited;
In claim 16, line 3, "(204" is missing a right parenthesis symbol.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites the limitation "the controlled jet of the pressurized gaseous fluid interacts with the lumps".  First, there is insufficient antecedent basis for "the controlled jet" in the claim.  Claim 11 has defined "controlled jets" and does not previously set forth a specific controlled jet; as such, it is unclear which controlled jet Applicant is referring to.  Second, the claim is set forth as an apparatus claim; however, the limitation appears to be positively claiming a process of using the apparatus due to the verb "interacts".  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the limitation has been construed to be "the controlled jets of the pressurized gaseous fluid are configured to interact with the lumps".
	Claims 12-15 each depend from claim 11 and are likewise rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vollrath (US 4,175,893 A).
Regarding claim 11, Vollrath discloses an apparatus (a pneumatic opening and distribution element 10; figs. 6-7; col. 4, ll. 51-68) for opening lumps and tuffs of fibre material (fiber flakes; fig. 1; col. 3, ll. 64-68; col. 4, ll. 57-68), comprising: 
one or more openings (element 10 having an opening to duct 3; see annotated fig. 7; col. 4, ll. 57-68) for feeding the fibre material to one or more chambers (chute 8; fig. 7; col. 4, ll. 57-68); 
one or more nozzles (stubs 17; see annotated fig. 7; col. 4, ll. 57-68) located adjacent to the openings (see annotated fig. 7) such that controlled jets of a pressurized gaseous fluid from the one or more nozzles are directed at the lumps of fibre material (compressed gas from stubs 17 is directed to the fiber flakes; see annotated fig. 7; col. 4, ll. 57-68) as the lumps enter the chamber from the one or more openings (see annotated fig. 7; col. 4, ll. 57-68); 
wherein the controlled jets of the pressurized gaseous fluid interacts with the lumps to cause the lumps to open (col. 4, ll. 57-68); 
wherein the controlled jets of the pressurized gaseous fluid are bursts of short durations (intermittent air bursts; col. 4, ll. 57-68); and 
wherein the apparatus is characterized by absence of mechanical beating of the lumps  of fibre material for opening the lumps (element 10 does not include any mechanical beating device; figs. 6-7; col. 4, ll. 51-68).
Regarding claim 12, Vollrath discloses the apparatus as claimed in claim 11, and further discloses wherein the one or more chambers (chute 8; fig. 7) have increasing cross section in direction away from the nozzles (see fig. 7) to allow spreading of the opened fibre material to a larger volume (see fig. 7).
Regarding claim 13, Vollrath discloses the apparatus as claimed in claim 11, and further discloses wherein source of the pressurized gaseous fluid is inbuilt with the apparatus, or external source, or a combination of external source and an inbuilt source (source of compressed air must be one of the recited three options).
Regarding claim 14, Vollrath discloses the apparatus as claimed in claim 11, and further discloses wherein the pressurized gaseous fluid is air (compressed air; col. 4, ll. 57-68), or a mixture of air and a gas.
Regarding claim 15, Vollrath discloses the apparatus as claimed in claim 11, and further discloses wherein the fibre material is any one or a combination of a natural fibre and a manmade fibre (the element 10 is capable of working on any fiber which is natural, manmade or a combination).
Regarding claim 16, Vollrath discloses a method for opening lumps and tuffs of a fibre material (a method of open fiber flakes; figs. 6-7; col. 4, ll. 51-68; claim 1) comprising steps of: 
feeding lumps of fibre material to be opened to a chamber (chute 8; fig. 7; col. 4, ll. 57-68) through one or more openings (element 10 having an opening to duct 3; see annotated fig. 7; col. 4, ll. 57-68); and 
directing controlled jets of a pressurized gaseous fluid from one or more nozzles (stubs 17; see annotated fig. 7; col. 4, ll. 57-68), at the lumps of fibre material as the lumps enter the chamber from the one or more openings (compressed gas from stubs 17 is directed to the fiber flakes as the fiber flakes enter chute 8; see annotated fig. 7; col. 4, ll. 57-68); 
controlling the jets of the pressurized gaseous fluid to create bursts of short durations (intermittent air bursts; col. 4, ll. 57-68), wherein the controlled jets of the pressurized gaseous fluid interact with the lumps to cause the lumps to open  (col. 4, ll. 57-68); 
wherein the method is characterized by absence of mechanical beating of the lumps of fibre material for opening the lumps (element 10 does not include any mechanical beating device; figs. 6-7; col. 4, ll. 51-68).

    PNG
    media_image1.png
    877
    1228
    media_image1.png
    Greyscale

Annotated Fig. 7 from US 4,175,893 A

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  Rudloff (US 3,453,355 A), Minami (US 2006/0081330 A1) and Vorbach (DE 4319445 A1) all directed to opening fiber materials using a compressed gas.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732